DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 19-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 19 recites a shelf-stable baked product comprising a variety of ingredients.  However, the claim also recites a starch blend that consists of a variety of ingredients.  This is confusing as the baked good is open to other ingredients, including other starches.  On the hand bread flour would logically not be part of a bread flour substitute.   On the other hand, when mixed into a baked good, it is not clear how one can distinguish other flour being present form the closed starch blend. Flour comprises starch that would be mixed with the starch blend.  It is also noted that on page 7 of applicant’s response, it is argued that the prior art (i.e., PAULUS) is distinguishable over claims 1-8, 11, 17 and 24 because prior art teaches that additional flours are used, yet claims 19-21 are directed to a shelf-stable baked product 
Claims 20-21 are rejected as they are dependent on claim 19. 




Response to Arguments
Applicant's arguments filed November 25, 2020 have been fully considered are persuasive as to the prior art. 
Claims 1-8, 11-17 and 24 are free of prior art and allowed. 

Allowable Subject Matter
	Claims 1-8, 11-17 and 21-24 are free of prior art.   
Clams 1-8, 11, 17 and 24 are allowed. 
The following is an examiner’s statement of reasons for allowance: 
The prior art does not teach the claimed combination of hydrocolloids and starch blend.   The phrase “consisting of” means that starches and substances containing starch not recited in the starch blend are excluded entirely from the bread flour substitute.   Applicant’s arguments regarding PAULUS that the bakery goods contain additional flour/starches are persuasive.   
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHILIP A DUBOIS whose telephone number is (571)272-6107.  The examiner can normally be reached on M-F, 9:30-6:00p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Orlando can be reached n 571-270-3149.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic 



/PHILIP A DUBOIS/Examiner, Art Unit 1791                                                                                                                                                                                                  
/DONALD R SPAMER/Primary Examiner, Art Unit 1799